Citation Nr: 9913257	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for carcinoma of the left 
cheek claimed as secondary to exposure to herbicides in 
service.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for carcinoma of the left cheek due to exposure to Agent 
Orange. 

In his March 1998 substantive appeal, the veteran appears to 
raise the additional issues of entitlement to service 
connection for malaria and for a skin condition due to Agent 
Orange exposure.  Additionally, the veteran's representative 
in a June 1998 Informal Hearing Presentation advances 
argument pertinent to the issue of service connection for 
post-traumatic stress disorder.  It appears that the August 
1988 rating decision also addressed this disorder.  Noting 
that an August 1988 rating decision appears to have addressed 
claims related to some if not all of these issues, these 
matters are hereby referred to the RO for appropriate action 
under the appropriate analysis for new claims or requests to 
reopen as the case may be. 

The following decision of the Board is strictly limited to 
the issue of entitlement to service connection for carcinoma 
of the left cheek. 


FINDING OF FACT

There is no medical evidence of a nexus between carcinoma of 
the left cheek and the veteran's period of active military 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
carcinoma of the left cheek is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first observes that the RO has denied the veteran's 
claim on the basis that no new and material evidence has been 
received to reopen a prior final decision on the same issue.  
By way of background, the claims file reveals that a claim of 
entitlement to service connection for basal cell carcinoma of 
the left cheek was denied by rating decision in August 1988.  
The veteran did not initiate an appeal from that 
determination and it therefore became final.  38 U.S.C.A. 
§ 7105(c).  

It appears that the August 1988 rating decision denied the 
claim, in part, on the basis that the only disability for 
which a presumption of service connection based on herbicide 
exposure was warranted was chloracne.  However, subsequent to 
the August 1988 rating decision, the pertinent provisions of 
38 C.F.R. §§ 3.307, 3.309 pertaining to herbicide exposure 
have been amended to include various other disorders, 
including some cancers and sarcomas.  Where a substantive 
change in the relevant law occurs subsequent to the prior 
final denial of the veteran's claim, a later claim for the 
same benefit(s) is a new claim that must be considered on a 
de novo basis.  Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
115 S. Ct. 61 (1994).  It would thus appear that the 
veteran's current claim should be viewed as a new claim in 
light of the change in law and that the new and material 
evidence analysis should not be applied.  

Nevertheless, after reviewing the claim as a new claim, the 
Board must still find that the appeal should be denied 
because even viewed as a new claim, it is not well-grounded.  
38 U.S.C.A. § 5107(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before the merits of a claim can be considered, the 
claimant for VA benefits must meet the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

In the present case the record includes medical diagnoses of 
basal cell carcinoma of the left cheek.  However, there is no 
medical evidence suggesting any link between this disorder 
and the veteran's period of active military service.  Service 
medical records do not document a left cheek disorder during 
service and there is otherwise no medical evidence of a 
continuity of symptomatology from service to the time of the 
first surgical procedure in 1977 to remove the carcinoma.  
The Board also observes that basal cell carcinoma is not 
listed under 38 C.F.R. § 3.309(e) as a disorder for which the 
presumption of service connection provisions of 38 C.F.R. 
§ 3.307(a)(6) apply.  Therefore, the necessary nexus to 
service cannot be established by means of the presumption for 
certain disabilities due to Agent Orange exposure.  Finally, 
the record does not include any medical evidence or medical 
opinion otherwise suggesting a link between the basal cell 
carcinoma of the left cheek and the veteran's military 
service.  

The Board recognizes the veteran's contentions and does not 
doubt the sincerity of his belief that a relationship exists 
between his left cheek carcinoma and his military service.  
However, a claimant therefore cannot well-ground a service 
connection claim merely by presenting lay testimony and/or 
lay statements regarding medical causation because lay 
persons are not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
the veteran's lay assertions of medical causation cannot 
constitute evidence to render his claim well-grounded under 
38 U.S.C.A. § 5107(a).

The Board views the above discussion as sufficient to inform 
the veteran that medical evidence of a link between his 
carcinoma of the left cheek and his active military service 
is necessary to well-ground his claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995). 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

